I would like to congratulate 
Mr. John Ashe on his election and wish him every 
success. Let me also pay tribute to Secretary-General 
Ban Ki-moon and thank him for his tireless efforts 
and leadership in promoting the ideals and principles 
enshrined in the Charter of the United Nations. 

The ideal and principle to which we should aspire 
is creating a world in which everyone can live free from 
fear, free from want and in dignity. The United Nations 
has achieved many extraordinary successes in the past, 
but we also have to acknowledge some disappointing 
and frustrating setbacks and failures. I believe that now 
more than ever, the United Nations must play a major 
role in international relations. We live at a time when 
the balance of global power is changing in a rapid and 
dramatic way. Thus far in history, this kind of global 
change has never ended without a global conflict. We 
established the United Nations precisely in order to 
prevent such a conflict in future.

Less than 20 years ago, we witnessed events that 
shocked our human conscience: genocide in Rwanda, 



followed by genocide in Srebrenica and Darfur. We 
should have learned lasting lessons from those horrific 
events. We vowed never to let that happen again. We 
collectively endorsed the responsibility to protect 
human beings from mass atrocities and gross and 
systematic violations of human rights, and yet we have 
failed again. 

We are faced with another human tragedy unfolding 
before our eyes in Syria. After more than two years of 
brutal violence against civilians, including women and 
children, we still have not found a political solution 
within the framework of the United Nations. Not only 
is the unconscionable use of chemical weapons in Syria 
considered a war crime, it is an assault against our 
common humanity. 

Sovereignty as responsibility implies that States 
are responsible for the well-being of their citizens. It 
does not give them a licence to kill their own citizens. 
If States manifestly fail to protect their populations, 
the international community has a duty to react. When 
faced with mass atrocities, indifference is not, and 
cannot represent, an option. The report of the United 
Nations inspectors was clear, credible and impartial. 
The United States-Russian agreement on the framework 
for the elimination of Syrian chemical weapons must 
be implemented without delay. Syria’s accession to the 
Convention on the Prohibition of the Development, 
Production, Stockpiling and Use of Chemical Weapons 
and on Their Destruction is a positive step. Syria 
should comply immediately and fully, or face the 
consequences. 

It is important that diplomacy prevailed and 
referred the issue back to the United Nations and the 
Security Council. The Security Council should live up 
to its responsibility and use all appropriate measures 
to comprehensively address the situation in Syria. 
Reaching a political settlement remains the only 
viable and lasting solution to the crisis and to ensuring 
stability in the region. We support the timely convening 
of the “Geneva II” conference.

The Security Council has the primary responsibility 
to maintain international peace and security under 
the Charter of the United Nations. It exercises that 
responsibility on behalf of all of us. It has an obligation 
to deliver and to fulfil the mandate entrusted to it by 
the international community. In this period of tensions 
and challenges, the responsibility of the major Member 
States is especially great. In recent years we have 
witnessed too many divisions in the Council, which have 
impeded its ability to act in a timely manner. Decisive 
progress in Security Council reform is required to 
improve the Council’s efficiency, transparency and 
accountability. As part of that effort, the permanent 
members should consider refraining from the use of the 
veto in situations of genocide, crimes against humanity 
and serious violations of international humanitarian 
law.

We call upon the Security Council to refer the 
situation in Syria to the International Criminal Court. 
The International Criminal Court is an essential pillar 
in the system of international justice and a powerful 
tool to ensure accountability and to fight against 
impunity for the most serious crimes. It deserves our 
full support.

We must focus more closely on addressing the 
root causes of conflicts and expand our work on 
prevention. In particular, we must improve our ability 
to read the warning signs and trigger early action. The 
consequences of inaction far outweigh any risks that 
might arise from timely prevention and response, in 
terms both of money and — more important — human 
suffering and lives. 

That was a lesson learned in our neighbouring 
region, the Western Balkans. Enhancing mutual trust 
through open political dialogue is a prerequisite for 
peaceful coexistence and long-term stability there. 
Slovenia and Croatia have therefore launched the Brdo 
process as a forum for high-level dialogue intended 
to strengthen relations and reconciliation among the 
countries of the region.

The past century was a very dark chapter in 
Europe and in human history. In August 2014, we will 
commemorate the one hundredth anniversary of the 
outbreak of the First World War. It brought about mass 
destruction of human life and new methods of warfare 
that were subsequently condemned by the civilized 
world. It was followed by the Second World War, and 
the century ended with a decade of intra-State conflicts 
and genocides that caused untold human suffering. 

Let us use our conscience and humanity as the 
weapon of choice, for everyone deserves to live in 
dignity and peace, feeling safe, with access to food and 
drinking water and with a decent job and adequate pay 
for it. Yet something so obvious seems to be very far 
from reality. It is our task to bring reality closer to our 
dreams.



Today’s world leaders have a unique opportunity, 
possibility and responsibility to influence our 
common future for many decades to come. That is 
why it is important not to lose focus on the successful 
implementation of the Millennium Development Goals 
by 2015 and to agree on the post-2015 agenda. Let us 
transform our vision of saving future generations from 
the scourge of war into reality. We have no time to 
spare. We have no right to fail.
